DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Claims 1-17 had been cancelled previously.
Claims 36-46 have been newly added.
Claims 18-46 are pending.
The rejections under 35 U.S.C. 112(b) have been withdrawn in light of the Applicant’s amendments.
Applicant’s arguments in the Remarks filed on 05/13/2022 have been considered but are moot in the new ground of rejection.

Claim Objections

Claims 20, 27-35, 38, 42 and 45-46 are objected to because of the following informalities:  
Claim 20 recites “the one or more second types of devices to the one or more first types of devices”, which appears to be a typo. It should be amended to be consistent with the claimed language in the amended claim 18.
Claim 27 ends the claim with a coma “…and,”. It should be amended to end the claim with a period “.”
Claim 38 recites “a broadband devices device” at line 2, which appears to be a typo.
Claim 42 recites “The system of claim 40…” which appears to be a typo. Based on claimed language in the claim, it should be amended to --The system of claim 41--. For the purpose of examination, Examiner interprets claim 42 depends on claim 41.
Claim 45 recites “The system of claim 40…” which appears to be a typo. Based on claimed language in the claim, it should be amended to --The system of claim 41--. For the purpose of examination, Examiner interprets claim 45 depends on claim 41.
Other dependent claims are objected the same.
	Appropriate corrections are required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Alkan (US 2011/0010749) in view of Halik et al (US 2010/0146564).
Regarding claim 18, Alkan discloses a system comprising:
a band rejection filter (filter circuit 100) connected to an external network and physically remote and outside of a customer premises (¶ [0036] for filter 100 integrated in other device outside of a premises and connected to external network), wherein the band rejection filter is configured to prevent signals from a frequency band associated with internal network communications from reaching the external network (¶ [0037]-[0039]); and
an entry adapter (splitter 26) connected to the external network via the band rejection filter (filter circuit 100), the entry adapter comprising a directional coupler (¶ [0008]) to split an input signal from the external network into a first leg and a second leg, the first leg connecting to a first type of device and the second leg connecting to a second type of device (¶ [0031]-[0033]); and 
wherein the directional coupler is configured to: permit communications between the first type of device and the external network; permit communications between the first type of device and the second type of device via an internal network (¶ [0031]-[0034]).
Alkan is silent about the directional coupler is configured to prevent communications between the second type of device and the external network.
Halik discloses a CATV entry adapter being connected to an external network via a MoCA frequency rejection filter 119 and comprising a directional coupler (directional coupler 112 in Figure 3) which is configured to prevent communications between the second type of device and the external network (¶ [0047]-[0052]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the directional coupler in Alkan system with the capability of preventing communications between a type of device and the external network as taught by Halik, so to enhance security of personal data network from leaking out the external network.

Claims 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Alkan (US 2011/0010749) in view of Halik et al (US 2010/0146564) as applied to claim 18 above, and further in view of Austin et al (US 2004/0061565).
Regarding claim 19, Alkan in view of Halik discloses the system as discussed in the rejection of claim 18. The combined system further discloses the direction coupler comprises a coupler prevents the passage of signals within a first frequency band and traveling from the one or more second types of devices to the external network (taught by Halik; ¶ [0047]-[0052]).
The combined system is silent about a microstrip coupler having a pair of parallel connectors separated by a gap.
Austin discloses the directional coupler comprises a microstrip coupler having a pair of parallel connectors separated by a gap (Figure 2 and ¶ [0019] for directional coupler 18 comprising a pair of parallel microstrip conductors 18’ and 18’’ separated by a gap).  
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the configuration of directional coupler in the combined system of Alkan and Halik with the configuration of a directional coupler of Austin, so to provide an alternative configuration of directional coupler for higher gain and better isolation as a matter of designed choices.

Regarding claim 21, Alkan in view of Halik discloses the system as discussed in the rejection of claim 18. The combined system is silent about the directional coupler includes first parallel conductor and a second parallel conductor that are arranged parallel to each other.
Austin discloses the directional coupler includes first parallel conductor and a second parallel conductor that are arranged parallel to each other (Figure 2 and ¶ [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the configuration of directional coupler in the combined system of Alkan and Halik with the configuration of directional coupler of Austin system, so to provide an alternative configuration of directional coupler for higher gain and better isolation as a matter of designed choices.

Regarding claim 22, Alkan in view of Halik and further in view of Austin discloses the system as discussed in the rejection of claim 21. The combined system further discloses the first parallel conductor and the second parallel conductor define a gap between the first and second parallel conductors (taught by Austin; Figure 2 and ¶ [0019]).

Regarding claim 23, Alkan in view of Halik and further in view of Austin discloses the system as discussed in the rejection of claim 22. The combined system further discloses wherein the gap is configured to only allow a signal at a predetermined minimum frequency to pass between the first parallel conductor and the second parallel conductor (taught by Austin; ¶ [0019], ¶ [0025]-[0028] and ¶ [0034]).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Alkan (US 2011/0010749) in view of Austin et al (US 2004/0061565).
Regarding claim 24, Alkan discloses a system comprising:
a band rejection filter (filter circuit 100) connected to an external network and physically remote and outside of a customer premises (¶ [0036] for filter 100 integrated in other device outside of a premises and connected to external network), wherein the band rejection filter is configured to prevent signals from a frequency band associated with internal network communications from reaching the external network (¶ [0037]-[0039]); and
an entry adapter (splitter 26) connected to the external network via the band rejection filter (filter circuit 100), the entry adapter including a directional coupler (¶ [0008]) to split an input signal from the external network into a first leg and a second leg, the first leg connecting to a first type of device and the second leg connecting to a second type of device (¶ [0031]-[0033]).
Alkan is silent about the directional coupler includes a first parallel conductor and a second parallel conductor that define a gap between the first and second parallel conductors; and the gap is configured to only allow a signal at a predetermined minimum frequency to pass between the first parallel conductor and the second parallel conductor.
Austin discloses a directional coupler includes a first parallel conductor and a second parallel conductor that define a gap between the first and second parallel conductors; and the gap is configured to only allow a signal at a predetermined minimum frequency to pass between the first parallel conductor and the second parallel conductor (Figure 2; ¶ [0019], ¶ [0025]-[0028] and ¶ [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the configuration of directional coupler in Alkan system with the configuration of directional coupler of Austin system, so to provide an alternative configuration of directional coupler for higher gain and better isolation as a matter of designed choices.

Regarding claim 25, Alkan in view of Austin discloses the system as discussed in the rejection of claim 24. The combined system further discloses the directional coupler further configured to permit communications between the first type of device and the external network; permit communications between the first type of device and the second type of device via an internal network (taught by Alkan; ¶ [0031]-[0034]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Alkan (US 2011/0010749) in view of Austin et al (US 2004/0061565) as applied to claim 25 above, and further in view of Halik et al (US 2010/0146564).
Regarding claim 26, Alkan in view of Austin discloses the system as discussed in the rejection of claim 25. The combined system is silent about the directional coupler is configured to prevent communications between the second type of device and the external network.
Halik discloses a CATV entry adapter being connected to an external network via a MoCA frequency rejection filter 119 and comprising a directional coupler (directional coupler 112 in Figure 3) which is configured to prevent communications between the second type of device and the external network (¶ [0047]-[0052]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the directional coupler in Alkan in view of Austin system with the capability of preventing communications between a type of device and the external network as taught by Halik, so to enhance security of personal data network from leaking out the external network.

Claims 27-35 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Halik et al (US 2010/0146564) in view of Ahmed et al (US 9837966).
Regarding claim 27, Halik discloses a system (Figure 3) comprising:
a band rejection filter (MoCA frequency rejection filter 120) configured to be connected to an external network (CATV network 20);
an entry adapter connected to the band rejection filter, the entry adapter configured to be connected to a first type of device and a second type of device that communicate with each other via network signals within a customer premises local network (CATV entry adapter 10 in Figure 3);
wherein the entry adapter is configured to pass the network signals within a first frequency band between the first type of device and the second type of device through a directional coupler (directional coupler 112); wherein the entry adapter is configured to terminate signals transmitted between the first type of device and the second type of device at a second frequency band lower than the first frequency band, and the directional coupler is configured to attenuate the network signals within the second frequency band from reaching an input port of the entry adapter from the second type of device (¶ [0048]-[0057]); and
wherein the band rejection filter is configured to filter the network signals within the second frequency band to prevent the network signals within the second frequency band from reaching the external network (¶ [0058]).
Halik is silent about a directional coupler having a first parallel conductor and a second parallel conductor.
Austin discloses the directional coupler having a first parallel conductor and a second parallel conductor (Figure 2 and ¶ [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the configuration of directional coupler in Halik system with the configuration of directional coupler of Austin, so to provide an alternative configuration of directional coupler for higher gain and better isolation as a matter of designed choices.

Regarding claim 28, Halik in view of Austin discloses the system as discussed in the rejection of claim 27. The combined system further discloses wherein the first and the second parallel conductors define a gap between the first and second parallel conductors; and wherein the gap is configured to only allow a signal at a predetermined minimum frequency to pass between the first parallel conductor and the second parallel conductor (taught by Austin; Figure 2; ¶ [0019], ¶ [0025]-[0028] and ¶ [0034]).

Regarding claim 29, Halik in view of Austin discloses the system as discussed in the rejection of claim 27. The combined system further discloses wherein the first type of device comprises a broadband device; the second type of device comprises a Multimedia over Coax Alliance (MoCA) device; the first frequency band carries internal network or MoCA data; and the second frequency band carries broadband data (taught by Halik; Figures 2-3; ¶ [0030]-[0033] and ¶ [0038]-[0047]).

Regarding claim 30, Halik in view of Austin discloses the system as discussed in the rejection of claim 29. The combined system further discloses wherein the entry adapter is configured to attenuate the network signals using the directional coupler that attenuates based on signal direction and is direction-sensitive (taught by Halik; ¶ [0048]-[0056]).

Regarding claim 31, Halik in view of Austin discloses the system as discussed in the rejection of claim 28. The combined system further discloses wherein the entry adapter is further configured to permit communications between the first type of device and the external network (taught by Halik; Figure 3; ¶ [0039]-[0044]).

Regarding claim 32, Halik in view of Austin discloses the system as discussed in the rejection of claim 29. The combined system further discloses wherein the band rejection filter is configured to filter signals within the first frequency band to prevent the signals within the first frequency band from reaching the external network (taught by Halik; ¶ [0058]-[0059]).

Regarding claim 33, Halik in view of Austin discloses the system as discussed in the rejection of claim 29. The combined system further discloses wherein the external band rejection filter is configured to permit the signals within the second frequency band to pass through to the external network (taught by Halik; ¶ [0058]-[0059]).

Regarding claim 34, Halik in view of Austin discloses the system as discussed in the rejection of claim 33. The combined system further discloses wherein signals within the second frequency band produced by the first type of device reach the external network and wherein signals within the first frequency band produced by the second type of device are reflected back by the band rejection filter and prevented from reaching the external network (taught by Halik; ¶ [0055]-[0059]).

Regarding claim 35, Halik in view of Austin discloses the system as discussed in the rejection of claim 34. The combined system further discloses wherein the signals within the second frequency band transmitted to or from the first type of device comprise a loss of less than approximately 3 decibels (taught by Halik; ¶ [0051]).

Regarding claim 41, Halik discloses a system comprising:
an entry adapter connected to an external network (entry adapter 10 in Figure 3), the entry adapter including a directional coupler (directional coupler 112) to split an input signal from the external network into a first leg and a second leg, the first leg connecting to a first type of device and the second leg connecting a second type of device (¶ [0048]-[0050]).
Halik is silent about the directional coupler includes a first parallel conductor and a second parallel conductor that define a gap between the first and second parallel conductors; and the gap is configured to only allow a signal at a predetermined minimum frequency to pass between the first parallel conductor and the second parallel conductor.
Austin discloses the directional coupler includes a first parallel conductor and a second parallel conductor that define a gap between the first and second parallel conductors; and the gap is configured to only allow a signal at a predetermined minimum frequency to pass between the first parallel conductor and the second parallel conductor (Figure 2; ¶ [0019], ¶ [0025]-[0028] and ¶ [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the configuration of directional coupler in Halik system with the configuration of directional coupler of Austin, so to provide an alternative configuration of directional coupler for higher gain and better isolation as a matter of designed choices.

Regarding claim 42, Halik in view of Austin discloses the system as discussed in the rejection of claim 41. The combined system further discloses wherein the directional coupler is configured to: 
permit communications between the first type of device and the external network (taught by Halik; Figure 3 and ¶ [0039]-[0044]); and 
permit communications between the first type of device and the second type of device via an internal network (taught by Halik; Figure 3 and ¶ [0049]-[0057]).

Regarding claim 43, Halik in view of Austin discloses the system as discussed in the rejection of claim 42. The combined system further discloses wherein the directional coupler is configured to: prevent communications between the second type of device and the external network (taught by Halik; ¶ [0054]-[0055] and ¶ [0058]-[0059]).

Allowable Subject Matter

Claim 20 and 45-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 36-40 and 44 are allowed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421